ON REHEARING
PER CURIAM.
On December 9, 1991, we issued our opinion wherein we found that the State of Florida could not obtain review, either by appeal or extraordinary writ, of an order which denied a motion to vacate an order terminating community control without notice to the State. We have now considered the State’s motion for rehearing and find that our reliance on State v. Magrath, 517 So.2d 29 (Fla. 3d DCA 1987) was misplaced in light of State v. Pettis, 520 So.2d 250 (Fla.1988); see also State v. Rhodes, 554 So.2d 1229 (Fla. 2d DCA 1990).
Accordingly, we withdraw our prior opinion and accept common law certiorari jurisdiction of case number 91-3092 pursuant to Florida Rule of Appellate Procedure 9.030(b)(2)(A). Respondent shall show cause within 20 days why the petition for writ of certiorari should not be granted.
The appellate proceeding, case number 91-3125, shall remain dismissed for lack of jurisdiction.
JOANOS, C.J., and SHIVERS and ZEHMER, JJ., concur.